Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2020 has been entered.
 Response to Amendment
Claim(s) 9-12, 15-17 and 19 are currently being examined. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the final rotor area of the low-pressure turbine and a rotor area of the inlet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a core 11 having an inlet 29 that receives the core airflow in ¶62 the ESS inlet 29 in ¶74 of the publication of the .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 9-12, 15-17 and 19 are rejected under 35 U.S.C. 112(a). as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9, which is a method claim, and claim 19, which is an apparatus claim, include the limitations “operating the gas turbine engine to provide propulsion to the aircraft such that an axial Mach number at the engine core inlet multiplied by an axial Mach number of an exhaust airflow from the bypass exhaust nozzle is within a range from around 0.30 to around 0.56 at maximum take-off conditions, where the axial Mach number at the engine core inlet is less than Claims 10-12, 15, 16 and 17 depend from claim 9. The specification doesn’t teach how to operate a gas turbine engine to achieve the conditions of claim 9 or make a gas turbine engine that generates the conditions of claim 19. The specification in its description of Fig. 4 shows an image of a generic airplane with two engines and then states that the generic engine possesses the claimed quantities of an axial Mach number at the engine core inlet multiplied by an axial Mach number of an exhaust airflow from the bypass exhaust nozzle is within a range from around 0.30 to around 0.56 at maximum take-off conditions, where the axial Mach number at the engine core inlet is less than around 0.7 at maximum take-off conditions. However, there are no details in regards to how to make and use an engine attached to an aircraft producing the claimed figures of merrit.
When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims making or operating a gas turbine engine with a fan connected to gearbox where a portion of the air going through the fan bypasses the engine core, geometry ranges for the fan diameter, a final rotor area of the low pressure turbine and a rotor area of the inlet; (B) The nature of invention- the nature of the invention is a gas turbine engine which can be mounted to an aircraft; (C) the state of the prior art – the state of the prior art - As discussed in the prior art rejections below Gliebe teaches  geared turbofan engines with a compressor, turbine coupled to a fan via a gearbox. The components of the engines are formed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-12, 15-17 and 19 rejected under 35 U.S.C. 112(b)), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 include the limitation “a rotor area of the inlet.” It is not clear what rotor area of what inlet is being referenced. The publication of the application (US 2020/0370511), in a table after ¶76, mentions an ESS (engine support structure) inlet rotor area when referencing the associated ranges in the claims. This location is not referenced in any of the drawings. In ¶62, a core 11 having an inlet 29 that receives the core airflow is discussed and in ¶74 the ESS inlet 29 is mentioned. Thus, the ESS inlet rotor area may be referring to the inlet to the engine core. However, the use of the term “rotor area” implies a rotor, such as a rotor the inlet. Thus, “the inlet” can be referencing the engine core inlet or the fan inlet. It is not clear. For the purposes of examination, the ESS inlet rotor area is interpreted to mean an area of the inlet to the engine core. Claims 10-12, 15, 16 and 17 depend from claim 9

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    586
    1350
    media_image1.png
    Greyscale
 

Claims 9, 10, 11, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Ultra-High Bypass Engine Aeroacoustic Study) in view of Walsh and Fletcher and Hill and Peterson.	
Regarding claim 9, a method of operating a gas turbine engine (Annotated Fig. A) on an aircraft (Page 1), the gas turbine engine comprising: an engine core (Annotated Fig. A, components downstream of engine core inlet, such as compressors, combustor and turbines) comprising a low-pressure turbine (Annotated Fig. A), a compressor (Annotated Fig. A), and a core shaft connecting the low-pressure turbine to the compressor (Pages 7-9, spools and shafts connecting the compressor and low pressure turbine are discussed), the engine core having an inlet upstream of the compressor and an outlet downstream of the low-pressure turbine (Annotated Fig. A); a fan located upstream of the engine core, the fan comprising a plurality of fan blades (Annotated Fig. A, Table 5); a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Annotated Fig. A, pages 7-9); and a nacelle surrounding the engine core (Annotated Fig. A), the 2 to 0.75 m2 (Annotated Fig. A, pi*(25.52-172) in2=1134.9 in2=.73 m2, which is within the claimed range), and the rotor area of the inlet is in a range of from 0.55 m2 to 0.6 m2 (Annotated Fig. A, pi*(282-22.52) in2=872.6 in2=.58 m2, which is within the claimed range).
Gliebe doesn’t explicitly teach the method comprises operating the gas turbine engine to provide propulsion to the aircraft such that an axial Mach number at the engine core inlet multiplied by an axial Mach number of an exhaust airflow from the bypass exhaust nozzle is within a range from around 0.30 to around 0.56 at maximum take-off conditions, where the axial Mach number at the engine core inlet is less than around 0.7 at maximum take-off conditions. 
However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine to provide propulsion on an aircraft such that “an axial Mach number at the engine core inlet multiplied by an axial Mach number of an exhaust airflow from the bypass exhaust nozzle is within a range from around 0.30 to around 0.56 at maximum take-off conditions, where the axial Mach number at the engine core inlet is less than around 0.7 at maximum take-off conditions.” When the prior art device is the same as a device described in the specification for carrying out the claimed method, 
Yet further, Walsh and Fletcher (page 163) teaches that axial compressors in aircraft gas turbine engines are typically designed with an axial Mach number at the entrance to the compressor of between about .4 and .6. This range include maximum take-off conditions. The range is used to properly size a designed compressor. In this case, the axial Mach number at the engine core inlet is the axial Mach number at the entrance to the compressor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Gliebe have the axial Mach number at the engine core inlet be in range of .4 to .6, as taught by Walsh and Fletch, because it has been held that use of known technique - in this case designing a jet engine, to improve similar devices - in this case a jet engine, in the same way - in this case to result in an axial Mach number at the engine core inlet in the range of .4 to .6, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Gliebe in view of Walsh and Fletcher teaches the invention as discussed so far. Hill and Peterson teaches methods for characterizing the performance of turbofan engines. In particular, Hill and Peterson teaches a fan nozzle exit Mach number based on adiabatic flow ef=                        
                            s
                            q
                            r
                            t
                            (
                            (
                            
                                
                                    2
                                
                                
                                    γ
                                    -
                                    1
                                
                            
                            )
                            (
                            1
                            -
                            (
                            
                                
                                    
                                        
                                            (
                                            
                                                
                                                    1
                                                    +
                                                     
                                                    
                                                        
                                                            
                                                                
                                                                    γ
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    )
                                                
                                                
                                                    -
                                                    1
                                                
                                            
                                            (
                                            P
                                            r
                                        
                                        
                                            f
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            1
                                            -
                                            γ
                                        
                                        
                                            γ
                                        
                                    
                                
                            
                            )
                        
                    , where M is the speed of the aircraft, γ=1.4 and Prf is the pressure ratio across the fan (Mef results from combining eqs. 5.37, 5.38 and 5.50). 
For a Prf  of 1.3 (Gliebe Table 4, Annotated Fig. A) and M=.25 at maximum take-off conditions (Page 10), a value of Mef=.647 is obtained per the equation above. Gliebe in view of Walsh and Fletcher teaches operating the engine with an axial core Mach Number at the engine core inlet between .4 and .6. A value of .5 provides an axial Mach number at the engine core inlet (.5) multiplied by an axial Mach number of an exhaust airflow from the bypass exhaust nozzle (.647) of .3235, which is the range between .3 and .56 and the axial Mach number at the engine core inlet (.5) is less than around .7 at maximum take-off conditions, as claimed. 
Hill and Peterson teaches that flow processes within a turbofan engines are governed by adiabatic flow equations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, to use Hill and Peterson equation to calculate the axial Mach number of the exhaust airflow from the bypass exhaust nozzle within turbofan engines of Gliebe in view of Walsh and Fletcher using the pressure ratio across the fan and Mach number at maximum take-off conditions, because the Mach numbers at the different locations within the turbofan engines of Gliebe in view of Walsh and Fletcher, the Mach number at maximum take-off conditions and  the pressure ratio across the fan, in this case are inherently related by a law of nature.
Regarding claim 10, Gliebe in view of Walsh and Fletcher and Hill and Peterson teaches the invention as claimed and as discussed above. Gliebe in view of Walsh and Fletcher, and Hill and Peterson teaches the axial Mach number at the engine core inlet is between 0.4 to .6 at maximum take-off conditions. It has been held that in the case where the claimed ranges, in this 
Regarding claim 11, Gliebe in view of Walsh and Fletcher and Hill and Peterson teaches the invention as claimed and as discussed above. However, Gliebe in view of Walsh and Fletcher and Hill and Peterson, as discussed so far, does not teach a velocity ratio between a first fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at MTO thrust and a second fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at cruise conditions is less than around 0.82. 
Gliebe teaches cruise conditions of Mach .8 (Table 4). For a pressure ratio across the fan of 1.3 (Table 4) and using the equation from Hill and Peterson above, a fan nozzle exit Mach number of .942 is provided. Using the same pressure ratio and a Mach number of .25 (page 10) at maximum take-off conditions and using the formula derived from Hill and Peterson provides a fan nozzle exit Mach number of .647. A velocity ratio between a first fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at maximum take-off conditions and a second fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at cruise conditions is then generated from the ratio of Mach numbers, .647/.942, which is .687. The value of .687 is less than around .82.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed engine have a velocity ratio between a first fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at MTO thrust and a second fully expanded axial jet velocity of the exhaust airflow from the bypass 
Gliebe in view of Walsh and Fletcher and Hill and Peterson, as discussed so far, does not teach a velocity ratio between a first fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at MTO thrust and a second fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at cruise conditions is less than around 0.82.  However, it has been held that in the case where the claimed ranges, a velocity ratio between a first fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at MTO thrust and a second fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at cruise conditions is less than around 0.82, respectively, overlap disclosed by the prior art, in this case Gliebe’s in view of Walsh and Fletcher and Hill and Peterson’s value of 0.687, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 12, Gliebe in view of Walsh and Fletcher and Hill and Peterson teaches the invention as claimed and as discussed above. However, Gliebe in view of Walsh and Fletcher and Hill and Peterson, as discussed so far, does not teach the velocity ratio is around 0.6 or greater. It would have been obvious to one of ordinary skill in the art before the effective filing 
Gliebe in view of Walsh and Fletcher and Hill and Peterson, as discussed so far, does not teach a velocity ratio between a first fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at MTO thrust ions and a second fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at cruise conditions is around 0.6 or greater.  However, it has been held that in the case where the claimed ranges, a velocity ratio between a first fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at MTO thrust and a second fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at cruise conditions around 0.6 or greater, respectively, overlap disclosed by the prior art, in this case Gliebe’s in view of Walsh and Fletcher and Hill and Peterson’s value of 0.687, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 15, Gliebe in view of Walsh and Fletcher and Hill and Peterson teaches the invention as claimed and as discussed above. Gliebe further teaches the turbine is a first turbine (Table 2, Annotated Fig. A, low pressure turbine), the compressor is a first compressor (Table 2, Annotated Fig. A), and the core shaft is a first core shaft (two spool design with shafts is discussed on pages 6-10); the engine core further comprises a second turbine (Table 2, Annotated Fig. A, high pressure turbine), a second compressor (Table 2, Annotated Fig. A) and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (two spool design with shafts and shaft speeds are discussed on pages 6-10).
Regarding claim 16, Gliebe in view of Walsh and Fletcher and Hill and Peterson teaches the invention as claimed and as discussed above. Gliebe further teaches the gearbox has a reduction ratio in the range of from 3.2 to 3.8 (In Fig. 7, Gliebe teaches gear ratios between 3 and 20.). It has been held that in the case where the claimed ranges, the gear box has a reduction ratio in the range of 3.2 to 3.8, respectively, overlap disclosed by the prior art, in this case Gliebe’s values of between 3 and 20, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 19, Gliebe teaches a gas turbine engine (Annotated Fig. A)  for an aircraft (page 1) comprising: an engine core (Annotated Fig. A, components downstream of engine core inlet, such as compressors, combustor and turbines) comprising a low-pressure turbine (Annotated Fig. A), a compressor (Annotated Fig. A, first compressor), and a core shaft connecting the low-pressure turbine to the compressor (Pages 7-9, spools and shafts connecting the compressor and low pressure turbine are discussed), the engine core having an inlet upstream 2 to 0.75 m2 (Annotated Fig. A, pi*(25.52-172) in2=1134.9 in2=.73 m2, which is within the claimed range), and the rotor area of the inlet is in a range of from 0.55 m2 to 0.6 m2 (Annotated Fig. A, pi*(282-22.52) in2=872.6 in2=.58 m2, which is within the claimed range).
Gliebe doesn’t explicitly teach the gas turbine engine is configured such that an axial Mach number at the engine core inlet multiplied by an axial Mach number of an exhaust airflow from the bypass exhaust nozzle is within a range from around 0.30 to around 0.56 at maximum take-off conditions, where the axial Mach number at the engine core inlet is less than around 0.7 at maximum take-off conditions. 
However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the 
Yet further, Walsh and Fletcher (page 163) teaches that axial compressors in aircraft gas turbine engines are typically designed with an axial Mach number at the entrance to the compressor of between about .4 and .6. This range include maximum take-off conditions. The range is used to properly size a designed compressor. In this case, the axial Mach number at the engine core inlet is the axial Mach number at the entrance to the compressor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Gliebe have the axial Mach number at the engine core inlet be in range of .4 to .6, as taught by Walsh and Fletch, because it has been held that use of known technique - in this case designing a jet engine, to improve similar devices - in this case a jet engine, in the same way - in this case to result in an axial Mach number at the engine core inlet in the range of .4 to 
Gliebe in view of Walsh and Fletcher teaches the invention as discussed above so far. Hill in Peterson teaches methods for characterizing the performance of turbofan engines. In particular, Hill and Peterson teaches a fan nozzle exit Mach number based on adiabatic flow equations, where Mef=                        
                            s
                            q
                            r
                            t
                            (
                            (
                            
                                
                                    2
                                
                                
                                    γ
                                    -
                                    1
                                
                            
                            )
                            (
                            1
                            -
                            (
                            
                                
                                    
                                        
                                            (
                                            
                                                
                                                    1
                                                    +
                                                     
                                                    
                                                        
                                                            
                                                                
                                                                    γ
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    )
                                                
                                                
                                                    -
                                                    1
                                                
                                            
                                            (
                                            P
                                            r
                                        
                                        
                                            f
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            1
                                            -
                                            γ
                                        
                                        
                                            γ
                                        
                                    
                                
                            
                            )
                        
                    , where M is the speed of the aircraft, γ=1.4 and Prf is the pressure ratio across the fan (Mef results from combining eqs. 5.37, 5.38 and 5.50). 
For a Prf  of 1.3 (Gliebe Table 4, Annotated Fig. A) and M=.25 at maximum take-off conditions (Page 10), a value of Mef=.647 is obtained per the equation above. Gliebe in view of Walsh and Fletcher teaches operating the engine with an axial core Mach Number at the engine core inlet between .4 and .6. A value of .5 provides an axial Mach number at the engine core inlet (.5) multiplied by an axial Mach number of an exhaust airflow from the bypass exhaust nozzle (.647) of .3235, which is the range between .3 and .56 and the axial Mach number at the engine core inlet (.5) is less than around .7 at maximum take-off conditions, as claimed. 
Hill and Peterson teaches that flow processes within a turbofan engines are governed by adiabatic flow equations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, to use Hill and Peterson equation to calculate the axial Mach number of the exhaust airflow from the bypass exhaust nozzle within turbofan engines of Gliebe in view of Walsh and Fletcher using the pressure ratio across the fan and Mach number at maximum take-off conditions, because the Mach numbers at the different locations within the turbofan engines of Gliebe in view of Walsh and Fletcher, the Mach number inherently related by a law of nature.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Ultra-High Bypass Engine Aeroacoustic Study), Walsh and Fletcher and Hill and Peterson, as applied to claim 9, and further in view of Wemming ("Validation and Integration of a Rubber Engine Model into an MDO Environment).
	Gliebe in view of Walsh and Fletcher and Hill and Peterson teaches the invention as discussed above with respect to claim 9. Gliebe in view of Walsh and Fletcher and Hill and Peterson doesn’t teach maximum take-off conditions are further defined as operating the engine at a maximum take-off thrust at ISA sea level pressure and temperature +15°C with the axial Mach number of the fan inlet being 0.25. As discussed above, Gliebe teaches the axial Mach number of the fan inlet being .25 at the maximum take-off conditions, but doesn’t describe the pressure and temperature. 
Wemming teaches methods for evaluating engine performance including MTO (Abstract). In particular, Wemming teaches the maximum take-off conditions are defined as operating the engine at a maximum take-off thrust at ISA sea level pressure and temperature +15 C with a fan inlet velocity of 0.25 Mn (Table 2.2 shows MTO velocities at the engine flat rating point (ISA+15 C) with Mn between 0 and .4, Figs. 4.3, 4.6 and 4.12 show MTO ratings for Mn between 0 and .5 for different temperatures variations from ISA for three different engine designs, respectively). Wemming teaches an advantage of knowing MTO ratings for an engine is the ability to operate the engine below the MTO rating to increase engine life. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to operate the engines of Gliebe in view of Walsh and Fletcher and 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741